Case 2:13-cv-20000-RDP Document 2599-1 Filed 08/31/20 Page 1 of 4            FILED
                                                                    2020 Aug-31 PM 04:24
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                 EXHIBIT 1
       Case 2:13-cv-20000-RDP Document 2599-1 Filed 08/31/20 Page 2 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


IN RE: BLUE CROSS BLUE SHIELD                 }       Master File No.: 2:13-CV-20000-RDP
ANTITRUST LITIGATION                          }       This document relates to the Provider
                                              }       Track cases.
       (MDL NO.: 2406)                        }



               [PROPOSED] SEVENTH AMENDED SCHEDULING ORDER

A.     Class Certification

       1.      Provider Plaintiffs’ Refiled Motion for Class Certification along with all

supporting evidence, and Defendants’ Opposition to Providers’ Class Certification Brief along

with all supporting evidence due: October 9, 2020. The parties agree that no extension of this

date will be requested. Defendants’ Brief will not exceed 75 pages. Neither Plaintiffs nor

Defendants will make any changes to the expert reports or submit any evidence beyond what is

already in the class certification record currently before the Court.

       2.      Time Period to depose Defendants’ class certification experts: beginning October

23, 2020 and no later than November 13, 2020.

       3.      Providers’ Class Certification Reply Brief and Providers’ class certification expert

rebuttal due: December 2, 2020. Providers’ Reply Brief will not exceed 40 pages.

       4.      Deadline to depose Providers’ class certification experts re rebuttal reports:

January 11, 2021.

B.     Daubert Motions

       5.      Providers’ Daubert motions to exclude Defendants’ class certification experts

due: November 23, 2020.



                                                  1
       Case 2:13-cv-20000-RDP Document 2599-1 Filed 08/31/20 Page 3 of 4



       6.      Providers’ Responses to Defendants’ Daubert motions to exclude Providers’ class

certification experts due: November 23, 2020.

       7.      Defendants’ Responses to Providers’ Daubert motions to exclude Defendants’

class certification experts due: January 19, 2021.

       8.      Defendants’ Replies to Daubert motions to exclude Providers’ class certification

experts due: February 2, 2021.

       9.      Providers’ Replies in support of their Daubert motions to exclude Defendants’

class certification experts due: February 22, 2021.

C.     Merits and Damages Reports

       10.     Deadline for Defendants to produce Damages and Merits Expert Reports and

Discovery: December 2, 2020.

       11.     Deadline to depose Defendants’ Damages and Merits Experts: January 18, 2021.

       12.     Deadline for Providers to submit Damages and Merits expert rebuttal reports:

February 1, 2021.

       13.     Deadline to depose Providers’ damages and merits experts re rebuttal reports:

March 12, 2021.

D.     Dispositive Motions

       14.     All potentially dispositive motions on issues of liability which are not critically

dependent on the outcome of class certification, materials in support, and supporting expert

reports under Fed. R. Civ. P. 26(a)(2) are due on or before March 18, 2021. The parties will

meet and confer as to an appropriate briefing schedule after the filing of such a Motion or

Motions, and present a schedule or competing proposals to the court within 7 days after the

filing of any potentially dispositive motion.



                                                2
       Case 2:13-cv-20000-RDP Document 2599-1 Filed 08/31/20 Page 4 of 4



E.     Discovery and Privilege Review

       15.     The parties will meet and confer about any additional discovery needed for trial in

the prioritized proceeding and/or for completion of the MDL proceeding, and if they do not reach

agreement, may move for permission to conduct such discovery, with both parties reserving all

rights. Judge Harwood shall suspend issuance of any Reports and Recommendations based on

his review of additional samples of Defendants’ privileged documents (Doc. # 2394) (and the

parties’ responses thereto shall also be suspended) until further notice from the court.

F.     Preconference and Trial

       16.     As necessary, the court will set a pretrial conference after ruling on class

certification and/or dispositive motions.

       The court reserves the power to modify the terms of this Order.
       DONE and ORDERED this



                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 3
